DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Roche Diagnostics Operations, Inc. application filed with the Office on 21 March 2022.

Claims 1-12 and 14-18 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As all present claim limitations have been previously considered on the merits, this Office Correspondence is made a Non-Final Rejection.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 27 October 2021 and 18 January 2022, have been considered by the Examiner.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over a published paper by A. Tarasov, et al. (“Gold-coated graphene field-effect transistors for quantitative analysis of protein-antibody interactions”, 2 Materials, 2(4): paper no. 044008, 7 pages + supplementary, Nov 2015; hereinafter, “Tarasov”) in view of a manual for a Keithley instrument (“4200-SCS Semiconductor Characterization System QuickStart Manual”, 82 pages, Nov 2003, obtained on 29 September 2021 from https://www.imperial.ac.uk/media/imperial-college/research-centres-and-groups/centre-for-bio-inspired-technology/7290999.PDF; hereinafter “Keithley”) and in view of a published International Application to Vadgama, et al. (WO 99/30144; hereinafter, “Vadgama”).

Regarding claim 1, Tarasov discloses gold-coated graphene FETs are used to measure the binding affinity of a specific protein–antibody interaction (Abstract; which reads upon the claimed, “[a]n analytical detector for detecting at least one analyte in at least one fluid sample”), Tarasov teaches four individually addressable gold strips, each connected to a single gate terminal of a metal-oxide-semiconductor field effect transistor (MOSFET) transducer (caption Figure 1b; which reads on “the analytical detector comprising at least on multipurpose electrode exposable to the fluid sample, the analytical detector further comprising at least one field-effect transistor in electrical contact with the at least one multipurpose electrode”).
Further, Tarasov teaches performing electrical measurements with a Keithley 4200-SCS parameter analyzer (Measurement setup, p. 2-supplementary), but does not explicitly describe a controller.
However, Keithley discloses the elements of the utilized measurement system.  Keithley teaches a computer operating a particular software and Source-Measure Units that perform source voltage and measure current and/or voltage, or source current and measure voltage and/or current (p. 1-2 to 1-5; which reads upon “the analyte detector further comprising at least one electrochemical measurement device configured for performing at least one electrochemical measurement using the multipurpose electrode, wherein the analyte detector further comprises at least 10one controller, wherein the controller is connected to the field-effect transistor and to the electro- chemical measurement device and wherein the controller is configured for controlling at least one transistor measurement by using the field-effect transistor and wherein the controller additionally is configured for controlling the at least one electrochemical measurement by using the electrochemical measurement device”).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill that the measurement system described by Keithley would have been used to obtain the data shown in Tarasov (e.g., Figures 2b, 2c, 3b, 3c, 3e, 3f, and 4) as Tarasov explicitly state this device is utilized.
Additionally, Tarasov does not explicitly teach the at least one multipurpose electrode is at least partially covered by a membrane which is permeable by the analyte.
However, Vadgama discloses sensor systems and devices, including ion-selective electrode and reference electrode with preferably both electrodes covered by a permeable barrier interfacing with samples (Abstract; p. 4, line 20-23).  The sensor covered by Vadgama include ion-selective field effect transistors (p. 8, line 12-16).  The taught permeable barrier may be permeable to a sample or its component (p. 9, line 5-10).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have incorporated the permeable barrier taught by Vadgama into the field effect transistor sensor disclosed by Tarasov as said permeable barrier allows control of the diffusion of analyte to the detecting electrode (Vadgama, p. 10, lines 20-26).

Regarding claim 2, Tarasov teaches transistor drain current Id is measured versus Vref  (caption for Figure 3b).

Regarding claims 3 and 4, Keithley teaches the instrument’s ability to perform a sequence of test for one selected device, as well as a sequence of test for multiple device, e.g., all the device at a subsite (Becoming familiar with the Kite interface, p. 2-2).

Regarding claim 5, Tarasov teaches four individually addressable gold strips, each connected to a single gate terminal of a metal-oxide-semiconductor field effect transistor (MOSFET) transducer (caption Figure 1b).

Regarding claim 6, Tarasov teaches a sensing chip used in the extended-gate geometry, said chip consists of four individually addressable gold strips that can be used as active or control surfaces (caption Figure 1b).

Regarding claim 7, Tarasov teaches a fabricated FET with graphene channel (white dashed outline), and gold source (S) and drain (D) contacts (caption Figure 1a).

Regarding claim 8, Tarasov teaches four individually addressable gold strips, each connected to a single gate terminal of a metal-oxide-semiconductor field effect transistor (MOSFET) transducer (caption Figure 1b), wherein being attached to the gate terminal put said gold strips in electrical contact with the source and drain.

Regarding claim 9 Tarasov teaches the sensor chip is placed within a home-made liquid cell (Figure 1c) to be in contact with the sample.  Further, Tarasov teaches a Ag/AgCl reference electrode is used to control the potential in the liquid and to gate the graphene FET (1st ¶, Results and discussion, p. 2-3), wherein the reference electrode and gold strips connected to the gate terminal are used for measurement (Figure 3a).

Regarding claim 10, Tarasov teaches the individual gold strips can be independently functionalized to enable selective differential measurements (2nd ¶, Results and discussion, p. 3).

Regarding claim 11, Tarasov teaches measurement by potentiometry (e.g., Figures 4b and 4d).

Regarding claim 12, Tarasov teaches a home-made multi-channel liquid cell (Figure 1c).

Regarding claim 14, Tarasov teaches large-area graphene ion-sensitive field-effect transistors with different active surfaces were used as effective potentiometric pH and biosensors (Conclusion, p. 5).

Regarding claim 15, Tarasov discloses gold-coated graphene FETs are used to measure the binding affinity of a specific protein–antibody interaction (Abstract; which reads upon the claimed, “[a] method for detecting at least one analyte in at least one fluid sample”), Tarasov teaches four individually addressable gold strips, each connected to a single gate terminal of a metal-oxide-semiconductor field effect transistor (MOSFET) transducer (caption Figure 1b; which reads on “providing at least one multipurpose electrode”).  Tarasov teaches microfluidic cell is used to inject the buffer solutions (1st ¶, Results and discussion, p. 2; which reads upon “providing the at least one fluid sample in contact with the multipurpose electrode”).  Tarasov teaches one gold strip is used and electrically connected to the gate terminal of a commercial MOSFET, where MOSFET acts as a readout transducer, converting the potential changes at the gold surface to drain current changes, and if the voltage Vref is swept at the reference electrode, the MOSFET is gated and a transfer curve can be recorded (2nd ¶, Result and discussion, p. 3-4; which reads on “performing at least one transistor measurement by using at least one field-effect transistor in electrical contact with the at least one multipurpose electrode”).  Additionally, Tarasov teaches potentiometric measurement with the extended gate FET (2nd ¶, Result and discussion, p. 4; which reads on “performing at least one electrochemical measurement by using the multipurpose electrode”).

Regarding claims 17 and 18, Tarasov teaches immobilization of BSA onto gold, wherein measurements were performed with anti-BSA as the analyte (Procedure for protein immobilization, p. 3-4 of supplementary).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Tarasov reference is the closest prior art to instant claim 16.  However, Tarasov does not teach or suggest the generation of a transistor measurement and an electrochemical measurement combined for one or both of quantitatively or qualitatively detecting the at least one analyte in the fluid sample.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
28 April 2022